—Judgments, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered June 1, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and also convicting him, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years and 4V2 to 9 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to minor inconsistencies in the police testimony, were properly considered by the jury and *133there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). There was abundant evidence of defendant’s guilt, including the recovery of prerecorded buy money from his person. Concur—Mazzarelli, J.P., Lerner, Rubin, Marlow and Gonzalez, JJ.